DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on October 30, 2020.
Currently, claims 1, 3-5, and 7-11 are pending and under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                           Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

                                              Maintained Rejections
                                    Claim Rejections - 35 USC § 112
Claims 1, 3-5, and 7-11 remain rejected under 35 U.S.C. 112(b) as being indefinite for the reasons as set forth in the Office action mailed on May 1, 2020 and for the reasons set forth below. 
Applicant's arguments filed on October 30, 2020 have been fully considered but they are not persuasive. Applicant argues that the instant claims do not recite conflicting length limitations and that it is improper to add limitations from the specification into the claim. In response, applicant’s attention is directed to the fact that length limitations were not read into the no statement in the last Office action that claim 11 depends from claim 1. Now, note that claim 1 recites that the antisense oligomer is “at least 17” in length, and claim 11 also independently recites that the oligomer (or compound) is at least 17 in length given that the minimum number of “x” is “15”. As explained in the last Office action, the minimum, shortest length of the claimed SEQ ID NOs in the instant case is 19. As such, the claims recite structurally conflicting limitations.
Regarding claim 3, applicant alleges that the amendment reciting “x is an integer from 15 to 38” is sufficient because the amended limitation “brings the minimum sequence length to 17”. Contrary to applicant’s allegation, the minimum length of 17 conflicts with the minimum length of recited SEQ ID NOs in claim 3. Again, note that the minimum length of the recited “targeting sequence” of SEQ ID NOs is 19, whereas the minimum number of “Nu” that “forms a targeting sequence” is 17.
In view of the foregoing, this rejection is maintained. 

                                    Claim Rejections - 35 USC § 101/§112
Claims 1, 3-5, and 7-11 remain rejected under 35 U.S.C. 101 and 35 U.S.C. 112(a) as failing to have the asserted specific utility for the reasons as set forth in the Office action mailed on May 1, 2020 and for the reasons set forth below. 
Applicant's arguments filed on October 30, 2020 have been fully considered but they are not persuasive. Applicant argues that specific and substantially utility is described by pointing out pages 2, 15, 48-49, and Examples 1-4 of the specification and Figures 4A-4D. Applicant also argues that the specification provides “numerous working examples of antisense oligomers” for In re Wards (Fed. Cir. 1988). In response, it is noted that the pages, examples, and Figures pointed out by applicant do not describe that all of the SEQ ID NOs recited in the instant claims do have the specific and substantially utility asserted by the specification. Note that the last Office action expressly pointed out that only a few oligomers out of the recited SEQ ID NOs are described to have the utility described and asserted by the specification. Applicant was unable to point out a single page or a Figure or “numerous examples” that demonstrate that every single SEQ ID NO specifically recited in the claims induces inclusion of GAA exon 2, which is the asserted utility in the instant case. Applicant’s arguments pertaining to MPEP §2107.01(II) such that an invention that is “only partially successful in achieving a useful result” complies with §101 are not found persuasive because the passage relied on by applicant is not analogous/applicable to the issue in the instant case. Note that each and every SEQ ID NO that is specifically claimed must have GAA exon 2 inclusion activity or “only partially successful in achieving a useful result” of including GAA exon 2. The instant application expressly demonstrates that many of the specifically claimed SEQ ID NOs are “totally incapable of achieving a useful result” of including GAA exon 2 as expressly evidenced by the instant inventors’ demonstration that many SEQ ID NOs not only failed to include GAA exon 2 but also reduced GAA exon 2 inclusion compared to control treatment, thereby proving that many of the individual SEQ ID NOs specifically claimed in the instant case are indeed “totally incapable of achieving” GAA exon 2 inclusion. In addition, since the instant co-inventors themselves failed to include GAA exon 2 with every single SEQ ID NO specifically claimed in the instant claims, it necessarily follows that the specification fails to provide an enabling disclosure commensurate in scope with the claims such that even an undue amount of experimentation would not help enable all of the individually recited SEQ ID NOs for including GAA exon 2 in view of the failures in inducing GAA exon 2 inclusion with all of the In re Wards (Fed. Cir. 1988) is considered. 
In view of the foregoing, this rejection is maintained. 

				   Double Patenting
Claims 1, 3-5, and 7-11 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of Application No. 16/094,858 for the reasons as set forth in the Office action mailed on May 1, 2020 and for the reasons set forth below. 
Applicant's arguments filed on October 30, 2020 have been fully considered but they are not persuasive. Applicant argues that the instant rejection should be withdrawn in accordance with MPEP §804(I)(B)(1)(b)(1). In response, it is noted that this rejection is not the only outstanding rejection in the instant application. Hence, the MPEP section pointed out by applicant is not applicable. Accordingly, this rejection is maintained for the reasons of record.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA H SHIN/Primary Examiner, Art Unit 1635